Decisions       of the    Nebraska Court of Appeals
	                                  LOGAN v. LOGAN	667
	                                Cite as 22 Neb. Ct. App. 667

                        Lori Jean Logan, appellee, v.
                        Terry Lee Logan, appellant.
                                      ___ N.W.2d ___

                       Filed January 20, 2015.      No. A-13-1038.

 1.	 Divorce: Property Division: Alimony: Appeal and Error. An appellate court’s
      review in an action for dissolution of marriage is de novo on the record to
      determine whether there has been an abuse of discretion by the trial judge. This
      standard of review applies to the trial court’s determinations regarding division of
      property and support.
 2.	 Judgments: Words and Phrases. An abuse of discretion occurs when the trial
      court’s decision is based upon reasons that are untenable or unreasonable or if its
      action is clearly against justice or conscience, reason, and evidence.
 3.	 Divorce: Appeal and Error. While in a divorce action the case is reviewed on
      appeal de novo, the appellate court will give weight to the fact that the trial court
      observed the witnesses and their manner of testifying and accepted one version
      of the facts rather than the opposite.
  4.	 ____: ____. Obviously, a trial court weighs the credibility of the witnesses and
      the evidence and determines what evidence should be given the greater weight
      in arriving at a factual determination on the merits. The testimony need not be
      accepted in its entirety and the trier of fact must use a commonsense approach
      and apply that common knowledge which is understood in the community.
 5.	 Property Division. Under Neb. Rev. Stat. § 42-365 (Reissue 2008), the equitable
      division of property is a three-step process. The first step is to classify the parties’
      property as marital or nonmarital. The second step is to value the marital assets
      and marital liabilities of the parties. The third step is to calculate and divide the
      net marital estate between the parties in accordance with the principles contained
      in § 42-365.
 6.	 ____. The ultimate test in determining the appropriateness of the division of
      property is fairness and reasonableness as determined by the facts of each case.
 7.	 Records: Appeal and Error. It is incumbent upon the appellant to present a
      record supporting the errors assigned; absent such a record, an appellate court
      will affirm the lower court’s decision regarding those errors.
 8.	 Rules of the Supreme Court: Appeal and Error. The Nebraska Supreme Court
      has repeatedly emphasized that Neb. Ct. R. App. P. § 2-109(D)(1) (rev. 2014)
      requires a party to set forth assignments of error in a separate section of the brief,
      with an appropriate heading, following the statement of the case and preced-
      ing the propositions of law, and to include in the assignments of error section a
      separate and concise statement of each error the party contends was made by the
      trial court.
 9.	 ____: ____. Headings in the argument section of a brief do not satisfy the
      requirements of Neb. Ct. R. App. P. § 2-109(D)(1) (rev. 2014).
10.	 ____: ____. When a party on appeal fails to comply with the clear requirements
      of the court rules mandating that assignments of error be set forth in a separate
      section of the brief, an appellate court may proceed as though the party failed to
      file a brief or, alternatively, may examine the proceedings for plain error.
   Decisions of the Nebraska Court of Appeals
668	22 NEBRASKA APPELLATE REPORTS


11.	 Appeal and Error. Plain error is error plainly evident from the record and of
     such a nature that to leave it uncorrected would result in damage to the integrity,
     reputation, or fairness of the judicial process.

  Appeal from the District Court for Dakota County: Paul J.
Vaughan, Judge. Affirmed.
   Craig H. Lane, P.C., for appellant.
  Michele M. Lewon, of Kollars & Lewon, P.L.C., for
appellee.
   Moore, Chief Judge, and Irwin and Pirtle, Judges.
   Irwin, Judge.
                     I. INTRODUCTION
   Terry Lee Logan appeals an order of the district court for
Dakota County, Nebraska, in which order the court dissolved
Terry’s marriage to Lori Jean Logan, divided marital assets,
and ordered each party to pay his or her respective attorney
fees. On appeal, Terry challenges the court’s valuation of the
marital home and a family business, the court’s division of
other property and debt, and the court’s allowance of tempo-
rary alimony to the date of the decree. We find no merit to the
appeal, and we affirm.
                       II. BACKGROUND
   The parties were married in 1973. During the course of their
marriage, they had three children, all of whom are now adults.
At the time of trial, Terry was 61 years of age and Lori was 57
years of age.
   In August 2012, Lori filed a complaint seeking dissolution
of the parties’ marriage. In her complaint, Lori requested an
award of temporary and permanent spousal support, an equi-
table division of marital assets and debts, and attorney fees.
In October 2013, the district court entered a decree dissolving
the parties’ marriage and dividing the parties’ assets and debts.
Terry has appealed from the decree, and Lori has purported to
bring a cross-appeal.
   The primary issues raised by Terry in his appeal concern
the valuation of the parties’ marital home, the valuation of a
        Decisions   of the  Nebraska Court of Appeals
	                        LOGAN v. LOGAN	669
	                      Cite as 22 Neb. Ct. App. 667

business operated by Terry, the division of other property and
debt, and an award of temporary alimony during the proceed-
ings below.

                      1. Marital R esidence
   Terry and Lori purchased the marital residence in 1998. Lori
moved out of the residence in August 2012, and Terry was still
residing there at the time of trial. Both parties testified that
they wanted to be awarded the marital residence.
   Terry testified that he believed that the marital residence
was worth $185,000. Lori testified that she believed that the
marital residence was worth $198,000. In addition, a real estate
broker opined that the marital residence was worth between
$193,000 and $203,000.
   The primary issue on appeal concerning the valuation of the
marital residence relates to indebtedness of two of the parties’
sons and how that indebtedness relates to the marital residence.
The evidence adduced at trial indicated that the remaining
amount of the primary mortgage on the marital residence was
approximately $3,353.
   In Lori’s motion for temporary allowances, she alleged
that both sons had loans secured with the parties’ home as
collateral. Similarly, in his affidavit objecting to temporary
allowances, Terry averred that the marital residence was “sub-
ject to second mortgages representing additional collateral for
two (2) of the parties’ sons who could not otherwise purchase
homes.” In that affidavit, Terry further opined that “to his rec-
ollection, one (1) mortgage was $75,000 and the other mort-
gage was $80,000.”
   At trial, Lori provided exhibits reflecting the two sons’
indebtedness to a credit union. She testified that the parties
had allowed the two sons to use the marital residence as
collateral for loans. At trial, Lori did not want the valuation
of the marital residence reduced by the value of the sons’
loans, although she agreed that the loans created liens on
the residence.
   At trial, Terry presented a proposed distribution of assets
and liabilities, in which he proposed that the court reduce
the value of the marital residence by the primary mortgage
   Decisions of the Nebraska Court of Appeals
670	22 NEBRASKA APPELLATE REPORTS



amount and also by the amount of each of the two sons’ loans
for which the residence was serving as collateral.
   In the decree, the district court valued the marital resi-
dence at $185,000, which was Terry’s proposed value, and
awarded the residence to Lori, subject to indebtedness. The
court reduced the value of the residence by the amount of the
primary mortgage and also by the amount of each of the two
sons’ loans. The court specifically noted in the decree that
both Terry and Lori “argued at trial that these are legitimate
deductions to the equity value of the home notwithstanding the
fact that the sons have, and likely will, continue to pay their
respective mortgages. Since both parties have argued this posi-
tion, the Court has adopted their positions.”

                       2. Terry’s Business
   Terry was employed at a meatpacking company for 22 years,
and then at a computer company for 15 years. He operated an
individual tax preparation service on a part-time basis while
employed at the computer company. When he lost his job at
the computer company in 2008, he began operating his tax
service on a full-time basis. Terry testified that his tax service
primarily involves completion of individual tax returns, earn-
ing him approximately $50 per return.
   The tax service had been operated as a limited liability com-
pany prior to the parties’ separation. After the parties’ separa-
tion, Terry dissolved the limited liability company. Terry testi-
fied that he dissolved the limited liability company because
Lori had sought and received a protection order which made
it impossible for him to continue operating the business in a
business relationship with Lori. Terry testified that the dissolu-
tion resulted in his having to move the location of the business
and incur costs.
   Terry estimated that he services between 900 and 1,000
clients through the business. He testified that he has “20 to
25” bookkeeping clients. He testified that he receives between
$150 and $200 per month per bookkeeping client and that
he averages approximately $50 per return for tax prepara-
tion services.
        Decisions   of the  Nebraska Court of Appeals
	                        LOGAN v. LOGAN	671
	                      Cite as 22 Neb. Ct. App. 667

   Terry testified that during the first 5 months of 2013, the
business had generated over $73,000 in income; this amount
was also presented in an exhibit offered by Terry. Terry esti-
mated that bookkeeping revenue for the remainder of 2013
would be between $20,000 and $24,000.
   Terry presented expert testimony concerning the valuation
of the business from a partner in a certified public accounting
firm. Terry’s expert indicated that he had provided approxi-
mately a dozen business valuations in the past 20 years, and
he provided a report which was offered and received by the
court. Terry’s expert based his opinion of the business’ value
on a valuation report prepared by another accountant, who had
opined that the value of the business was between $52,000
and $70,000. Terry’s expert testified that he felt the range
was reasonable, and he opined that the business was worth
between $0 and $70,000. Terry’s expert based his opinion, in
part, on the fact that the business was one providing tax and
bookkeeping services, not accounting, and the fact that the
business’ customers were those looking for cheap services
from year to year, rather than reliable repeat customers. Terry’s
expert also testified, however, that if Terry sold the business
and did not “stick around and assist with the transition to . . .
new owners,” then the value of the business was potentially
“very possibly zero up to, perhaps, the value of the furniture
and equipment,” and that it was possible someone would offer
Terry only between “$500 or $1,000” for his client list. Terry’s
expert also testified that he “assumed that [Terry] would try to
minimize the value of his business if he were going through
a divorce.”
   Lori also presented expert testimony concerning the val­
uation of the business from a certified public accountant.
Lori’s expert testified that he was in the process of becom-
ing accredited in business valuations and that he had valued
nine businesses as a certified public accountant in the previ-
ous year. Lori’s expert opined that the business was worth
approximately $66,000 as of December 31, 2011. Lori’s expert
testified that his valuation was hampered because his access
to information concerning the business was “very, very, very
   Decisions of the Nebraska Court of Appeals
672	22 NEBRASKA APPELLATE REPORTS



much restricted to the revenues . . . of the company.” As a
result, he reduced his opinion to a “calculation report” instead
of a “valuation report.” He testified that his calculation was
also consistent with his opinion of the business’ value based
on his familiarity with small tax and bookkeeping practices in
the area.
   In the decree, the court awarded the business to Terry and
set its value at “a value of $25,000.” The court noted that the
value was “substantially lower than the value of [Lori’s] expert
at $66,000, but more than [Terry’s] expert at $19,000.” The
court indicated that it had determined the value of the business
“by a full consideration of all factors considered by both par-
ties’ expert witnesses.”
                  3. Other P roperty and Debt
   In the decree, the district court divided other property and
debt of the parties. In particular, the court made specific find-
ings about “certain disputed items.”
   The court valued an “Ameriprise account” and made a divi-
sion of it. The court concluded that the account had a value of
$44,832.04 at the time of separation, that it had been reduced
to $22,521.59 by the time of trial, and that Terry had been
in control of the account during that time and had spent the
$22,310.45 from the account for living expenses. The court
awarded each party $11,260.80, reflecting half of the remain-
ing balance of the account, but assessed Terry $33,571.24 in
the marital estate to reflect both his half of the account and
the amount by which he had diminished the account’s balance
prior to trial.
   The court ordered Lori to pay $13,782.94 on a debt owed
to “GM Mastercard.” The court included this amount as a
marital debt for which Lori was responsible. The court also
ordered Lori to pay a $10,060.05 debt to Pioneer Bank. The
court included this debt as a marital debt for which Lori was
responsible. Similarly, the court also ordered Lori to pay debts
of $877.23 to “Everett’s Furniture,” $885.29 to “Younker’s
Credit Card,” $740.20 to “Siouxland Paramedics Bill,” and
$1,772.31 to “Mercy Medical Center Bill,” and concluded each
were marital debts for which Lori was responsible.
        Decisions   of the  Nebraska Court of Appeals
	                        LOGAN v. LOGAN	673
	                      Cite as 22 Neb. Ct. App. 667

                     4. Temporary Alimony
   In March 2013, Lori filed a motion for temporary allow-
ances, in which, among other requests, she requested the court
order temporary alimony to commence then “and continue
each and every month thereafter until final disposition of the
case.” Terry filed an affidavit, in which he averred that the
request for temporary allowances should be denied. In April,
the court entered an order awarding Lori temporary alimony
commencing March 1, 2013, and continuing “until conclusion
of this matter.”
   In the decree, the court noted that Terry had been ordered to
pay temporary spousal support “commencing March 1, 2013,
until conclusion of this matter.” The court held that “[t]empo-
rary support shall terminate upon entry of this Decree” and that
“[n]o further spousal support shall be ordered.”
                III. ASSIGNMENTS OF ERROR
   On appeal, Terry has assigned four errors: First, he asserts
that the district court erred in reducing the value of the mari-
tal home by the two sons’ loans, which were secured by the
marital home. Second, he asserts that the court erred in its
valuation of the business. Third, he asserts that the court
erred in its division of other property and debts. Fourth, he
asserts that the court erred in granting Lori temporary ali-
mony from July 2013 through the date of the filing of the
dissolution decree.
   On her purported cross-appeal, Lori has not assigned any
errors, but has presented arguments concerning the district
court’s valuation of the business and failure to award Lori
attorney fees.
                       IV. ANALYSIS
                      1. Terry’s Appeal
   [1,2] An appellate court’s review in an action for dis-
solution of marriage is de novo on the record to determine
whether there has been an abuse of discretion by the trial
judge. Pohlmann v. Pohlmann, 20 Neb. Ct. App. 290, 824 N.W.2d
63 (2012). This standard of review applies to the trial court’s
determinations regarding division of property and support. See
   Decisions of the Nebraska Court of Appeals
674	22 NEBRASKA APPELLATE REPORTS



id. An abuse of discretion occurs when the trial court’s deci-
sion is based upon reasons that are untenable or unreasonable
or if its action is clearly against justice or conscience, reason,
and evidence. Id.
               (a) Valuation of Marital Residence
   Terry first challenges the district court’s valuation of the
marital residence. Specifically, Terry assigns as error the court’s
determination to reduce the value of the marital residence by
the outstanding balances on the two loans taken out by the par-
ties’ sons and secured through the use of the marital residence
as collateral. We find no abuse of discretion.
   Terry’s arguments on appeal do not challenge the court’s
determination as to the valuation of the marital residence or
the court’s inclusion of the remaining balance of the primary
mortgage on the residence. Terry also does not challenge the
specific amounts the court determined to be the outstanding
balances on the two sons’ loans for which the marital residence
was serving as collateral. Terry’s argument is limited to chal-
lenging the court’s determination that the value of the marital
residence be reduced by the balances on the two loans, because
the sons were paying their loans and because the end result is
“inequitabl[e].” Brief for appellant at 23.
   Terry acknowledges in his brief that “[t]here seemed to be
some confusion and conflicting testimony regarding whether”
the two sons’ loans reflected indebtedness on the marital resi-
dence. Brief for appellant at 21. The record indicates that both
parties asserted at trial that the two sons’ loans were indebted-
ness against the value of the marital residence. As noted above
in the “Background” section, Lori first noted that the residence
was serving as collateral for the two sons’ loans in her motion
for temporary allowances, and in his response thereto, Terry
specifically indicated that the residence was “subject to sec-
ond mortgages representing” collateral for the two sons’ loans.
Both parties testified at trial that the marital residence was used
as collateral for the two loans.
   By the conclusion of the trial, Lori did not want the valua-
tion of the marital residence reduced by the value of the loans,
but agreed that the loans created liens against the residence.
         Decisions   of the  Nebraska Court of Appeals
	                         LOGAN v. LOGAN	675
	                       Cite as 22 Neb. Ct. App. 667

The proposed distribution of assets and liabilities that Terry
presented to the court specifically proposed that the court
reduce the value of the marital residence by the primary
mortgage amount and the amounts of the two sons’ loans.
Terry wanted the court to award him the residence and wanted
the value attributed to him in the distribution of the marital
estate to reflect the reality that the two loans were secured
by the residence and that they reduced the equity value in
the residence.
   The court specifically noted that it was including the loans
in the valuation of the residence because both parties had
argued to the court that such should be done. Now that Terry
was not awarded the residence, he attempts to assert that the
court erred in valuing the residence and considering the two
loans precisely as he asked the court to do at trial. There is
no abuse of discretion in the court’s determination, and this
assignment of error is meritless.
                    (b) Valuation of Business
   Terry next asserts that the court erred in its valuation of his
tax preparation business. He argues on appeal that the court
erred in finding that the business could be valued at $25,000
or in finding any value at all, beyond the value of equipment.
We find no abuse of discretion.
   [3,4] In reviewing challenges to the valuation in dissolu-
tion proceedings of the interest in a business, the Nebraska
Supreme Court has recognized that while in a divorce action
the case is reviewed on appeal de novo, the appellate court
will give weight to the fact that the trial court observed the
witnesses and their manner of testifying and accepted one
version of the facts rather than the opposite. See Lockwood v.
Lockwood, 205 Neb. 818, 290 N.W.2d 636 (1980). Obviously,
a trial court weighs the credibility of the witnesses and the
evidence and determines what evidence should be given the
greater weight in arriving at a factual determination on the
merits. Lockwood v. Lockwood, supra. The testimony need not
be accepted in its entirety and the trier of fact must use a com-
monsense approach and apply that common knowledge which
is understood in the community. Id.
   Decisions of the Nebraska Court of Appeals
676	22 NEBRASKA APPELLATE REPORTS



   In this case, Terry argues on appeal that the court erred in
finding that the business had any value beyond the small value
of equipment, including outdated computers and old desks.
However, our review of the record indicates that both parties
presented evidence that would support a finding that the busi-
ness had value beyond just this equipment. Terry’s own expert
opined that a valuation prepared by another accountant and
placing the value of the business as being between $52,000 and
$70,000 was reasonable. Terry’s expert opined that the business
was worth between $0 and $70,000, although he testified that
the business’ client list was potentially worth as little as $500
to $1,000. Lori presented expert testimony suggesting the value
of the business was approximately $66,000.
   Terry makes arguments on appeal concerning the qualifica-
tions of Lori’s expert. Lori counters by making arguments on
appeal concerning the qualifications of Terry’s expert. Such
arguments are challenges to the credibility of the witnesses,
and we do not second-guess the trial court’s determinations
about the credibility of witnesses.
   Although we recognize that the district court’s decision to
value the business at $25,000 does not reflect adoption of a
specific value testified to by any of the witnesses, the evidence
at trial would have supported a valuation of $0 to $70,000. The
parties also presented testimony about a variety of factors that
might affect the valuation, positively or negatively, including
the data available to make a valuation, whether the customers
would be likely to continue patronizing the business if it was
run by someone other than Terry, the nature of the customers,
et cetera. The parties also presented evidence about a variety
of valuation methods. All of these factors taken into account,
we do not find the valuation of the trial court to be an abuse of
discretion. This assigned error is without merit.
                 (c) Other Property and Debts
   Terry also asserts that the court erred in various other spe-
cific determinations of property and debt distribution. We find
no abuse of discretion.
   [5,6] Under Neb. Rev. Stat. § 42-365 (Reissue 2008), the
equitable division of property is a three-step process. Plog v.
         Decisions   of the  Nebraska Court of Appeals
	                         LOGAN v. LOGAN	677
	                       Cite as 22 Neb. Ct. App. 667

Plog, 20 Neb. Ct. App. 383, 824 N.W.2d 749 (2012). The first step
is to classify the parties’ property as marital or nonmarital. The
second step is to value the marital assets and marital liabilities
of the parties. The third step is to calculate and divide the net
marital estate between the parties in accordance with the prin-
ciples contained in § 42-365. Plog v. Plog, supra. The ultimate
test in determining the appropriateness of the division of prop-
erty is fairness and reasonableness as determined by the facts
of each case. Id.
   In this case, the division of marital assets and liabilities
ended up such that Lori received a net marital estate value of
$83,547.91 and Terry received a net marital estate value of
$82,725. Terry has indicated that several specific items were
erroneously considered by the district court in its division of
the marital estate. We consider each in turn.
                       (i) Pioneer Bank Debt
    First, Terry asserts that the district court erred in finding that
a $10,060.05 debt to Pioneer Bank, which the court ordered
Lori to pay, should be considered a marital debt. Terry argues
that the debt was incurred to pay Lori’s attorney fees.
    Terry points to Lori’s testimony at trial to support his asser-
tion that this loan was used for Lori’s attorney fees. Lori tes-
tified that she took out the note at Pioneer Bank for $10,000
because she “had attorney bills to pay and [she] put it on [her]
credit card and [she] went over the limit, so [she] went to the
bank.” She testified that “once you go over the limit, then you
have to pay that over the limit amount” and that “it was $5,300
and some-odd dollars, so [she] borrowed that money from
Pioneer Bank to pay part of it and to the credit card for the
attorney fees and car repair.”
    [7] This testimony does suggest that Lori used some portion
of this loan to pay attorney fees. However, it is not clear how
much of it was used for attorney fees and how much was used
for other expenses that would properly be considered marital
debt. Lori’s testimony indicates that she took out this loan
because when she used a credit card to pay attorney fees, she
ended up going over the limit on the credit card. She testified
that she used this loan to pay “part” of the overage and to pay
   Decisions of the Nebraska Court of Appeals
678	22 NEBRASKA APPELLATE REPORTS



the credit card “for the attorney fees and car repair.” On this
record, there is no way for us to determine how much of this
was used to pay attorney fees and how much was used to pay
other unidentified charges on the credit card. It is incumbent
upon the appellant to present a record supporting the errors
assigned; absent such a record, an appellate court will affirm
the lower court’s decision regarding those errors. In re Interest
of Hope L. et al., 278 Neb. 869, 775 N.W.2d 384 (2009). In
this case, Terry has not presented a record indicating how we
can ascertain that the court abused its discretion in treating
this loan as a marital debt simply because some unknown
amount of it may have been used to pay a credit card bill that
included payments for attorney fees.
                       (ii) GM Mastercard
   Terry next asserts that the court erred in treating debt associ-
ated with a GM Mastercard as marital without properly consid-
ering testimony that Lori used the credit card to purchase some
items of furniture during the parties’ separation. He points out
that Lori testified that “part of this credit card debt was her
purchase of various pieces of furniture including a bedroom
set in the sum of $4,800 as well as two (2) other purchases at
Everett’s Furniture.” Brief for appellant at 35.
   In the decree, the court noted that Lori had valued the GM
Mastercard debt at $20,809.88 and had requested the entire
amount be considered a marital debt, and that Terry had val-
ued the GM Mastercard debt at $13,776.94 and had requested
the entire amount be considered a nonmarital debt. The court
ordered Lori to pay the debt, but placed the marital debt
value at $13,782.94. In reducing the value to this amount,
the court specifically held that it was not allowing amounts
attributed to “excess charges for OnStar and internet purchases
of $1,137.22, concert and lodging purchases of $935.62 and
furniture purchases of $4,954.10 for items [Lori] did not list as
marital assets.”
   Terry argues that “this debt should either be viewed as
non-marital or that the value of the furniture Lori purchased
with this credit card should be added . . . as an asset.” Brief
for appellant at 35. Inasmuch as the court specifically reduced
        Decisions   of the  Nebraska Court of Appeals
	                        LOGAN v. LOGAN	679
	                      Cite as 22 Neb. Ct. App. 667

the amount of the debt considered as marital to account for
the furniture Terry is complaining about, we find no abuse
of discretion.
   Terry also argues that the debt should be considered non-
marital because he paid temporary spousal support of $1,500
per month and that the debt could be considered an “unneces-
sary dissipation of assets.” Brief for appellant at 36. Again,
Terry has not established how or why the amount of the
debt actually considered marital by the district court reflects
an improper dissipation of assets or constitutes nonmarital
expenses. We find no abuse of discretion in the court’s treat-
ment of this debt.
                     (iii) Ameriprise Account
   Terry next asserts that the district court erred in its treat-
ment of an Ameriprise account. He argues the court erred in
crediting against his interest in the account money he used for
living expenses and for paying temporary spousal support and
in crediting against his interest an amount that was transferred
from the Ameriprise account to a Bank of the West individual
retirement account.
   With respect to the Ameriprise account, the district court
made specific findings. The court noted that the account had
a value at the time of separation of $44,832.04 and, by the
time of trial, had been reduced to $22,521.59. The court noted
that Terry had control of this account throughout and that he
had testified he spent the amount by which the account was
reduced to pay for his living expenses. As such, the court
awarded each party half of the remaining balance ($11,260.80
each), but assessed $33,571.24 against Terry in the marital
estate calculations.
   Terry testified that he withdrew “about half” of the money
in the Ameriprise account “for living expenses” after being
served with Lori’s complaint for dissolution. He testified that
he calculated his budget “for the next four or five months
and determined that [he] needed to take out about $22,000
to meet [his] home bills.” He testified that he “figured [he’d]
give [Lori] half and [he’d] get half. So [he] took [his] half
out to live on . . . .” He also testified that money in a Bank
   Decisions of the Nebraska Court of Appeals
680	22 NEBRASKA APPELLATE REPORTS



of the West account “came from the IRA” and that it rep-
resented an amount out of the $22,000 withdrawn from the
Ameriprise account that he “didn’t quite need all” and “put
it back into the IRA.” Terry testified that he then took the
money back out of the Bank of the West account to pay Lori
temporary alimony.
   We do not find an abuse of discretion in the court’s treatment
of the amounts from the Ameriprise account. Terry’s testimony
supports the court’s determination that Terry withdrew half of
the value of the account after the separation and used it to pay
living expenses and temporary alimony payments to Lori.

                    (iv) Various Other Debts
   Finally, Terry asserts that the district court erred in its
treatment of several other debts, including a furniture bill, a
Younker’s credit card, and medical bills. With respect to these
debts, he simply argues that it is his position that they should
have been considered Lori’s individual debt and not included
in the marital estate, and he points out that the medical bills
were incurred after the parties had separated. Terry has not
demonstrated an abuse of discretion by the court with respect
to any of these debts.

                        (v) Conclusion
   We find that Terry has not demonstrated an abuse of dis-
cretion with respect to the district court’s treatment of any of
these challenged debts. We find no merit to this assignment
of error.

                    (d) Temporary Alimony
   Finally, Terry asserts that the district court erred in grant-
ing Lori temporary alimony after the time of her deposition or
the trial. He argues that Lori had consistently testified since
the time of a deposition in December 2012 that she was not
requesting alimony, and he argues that the court should have
terminated the temporary alimony award effective either at
the time of her deposition or at the time of trial, rather than
at the time of entry of the decree. We find this assertion to
be meritless.
        Decisions   of the  Nebraska Court of Appeals
	                        LOGAN v. LOGAN	681
	                      Cite as 22 Neb. Ct. App. 667

   In his brief on appeal, Terry points this court to only three
pages of the record to support his assertion on appeal. On
those pages, Lori was asked, “Are you making a request to
the Court today to have [Terry] pay alimony to you after
this divorce is final?” Lori replied, “No.” In addition, the
court specifically asked Lori’s counsel if she was “agreeing
there’s not going to be an alimony request as part of these
proceedings,” and Lori’s counsel indicated, “Right, constantly
and consistently that’s been her testimony, she testified to
it at her deposition in December, as well as today, and I’ve
made several comments that have said we’re not pursuing
alimony.” Lori’s counsel indicated, “So she’s making no long-
term request for alimony.”
   Lori requested temporary and permanent spousal support in
her complaint, filed in August 2012. In March 2013, Lori filed
a motion for temporary allowances, including spousal support.
The court entered an order directing Terry to pay temporary
spousal support “until conclusion of this matter.” The record
presented to us does not include any indication that, after the
temporary order was entered, Terry took any action in the dis-
trict court to challenge or modify this temporary order.
   The portions of the record that Terry has pointed us to on
appeal do not, in any way, support his argument that Lori
did not want temporary spousal support until the entry of
the decree and that the court abused its discretion in not, sua
sponte, altering its temporary order to terminate temporary
spousal support earlier than the entry of the decree. Lori’s
testimony at trial, Lori’s counsel’s assertions to the court, and
even the portions of Lori’s deposition that Terry attached to his
affidavit contesting the motion for temporary allowances, all
clearly indicate that Lori was not seeking a permanent alimony
award. They do not, in any way, suggest that Lori did not want
the temporary spousal support that she had filed a motion spe-
cifically asking the court to award. Terry’s assignment of error
in this regard is meritless.
                     2. Lori’s Cross-Appeal
  Lori has purported to file a cross-appeal. In so doing, how-
ever, she has failed to present any assignments of error. Lori’s
   Decisions of the Nebraska Court of Appeals
682	22 NEBRASKA APPELLATE REPORTS



brief on cross-appeal does not contain any separate section
setting forth assignments of error. Rather, her brief includes
in headings within the “Argument” section of the brief asser-
tions that the district court committed error concerning the
valuation of the business and denial of her request for attor-
ney fees.
   [8,9] The Nebraska Supreme Court has repeatedly empha-
sized that Neb. Ct. R. App. P. § 2-109(D)(1) (rev. 2014)
requires a party to set forth assignments of error in a separate
section of the brief, with an appropriate heading, following the
statement of the case and preceding the propositions of law,
and to include in the assignments of error section a separate
and concise statement of each error the party contends was
made by the trial court. See, In re Interest of Samantha L.
& Jasmine L., 286 Neb. 778, 839 N.W.2d 265 (2013); In re
Interest of Jamyia M., 281 Neb. 964, 800 N.W.2d 259 (2011).
The court has also emphasized that “headings in the argument
section of a brief do not satisfy the requirements of Neb. Ct.
R. App. P. § 2-109(D)(1).” In re Interest of Samantha L. &
Jasmine L., 286 Neb. at 783, 839 N.W.2d at 269-70. See, also,
In re Interest of Jamyia M., supra.
   [10,11] When a party on appeal fails to comply with the
clear requirements of the court rules mandating that assign-
ments of error be set forth in a separate section of the brief,
we may proceed as though the party failed to file a brief or,
alternatively, may examine the proceedings for plain error. In
re Interest of Samantha L. & Jasmine L., supra; In re Interest
of Jamyia M., supra. Plain error is error plainly evident from
the record and of such a nature that to leave it uncorrected
would result in damage to the integrity, reputation, or fairness
of the judicial process. Id. After reviewing the relevant parts of
the record, we find no plain error.
                       V. CONCLUSION
   We find no merit to Terry’s assertions of error. We find that
Lori failed to assign any errors on cross-appeal, and we find no
plain error. We affirm.
                                                     Affirmed.